


Exhibit 10.46

 

COCA-COLA REFRESHMENTS
EXECUTIVE PENSION PLAN

 

(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011)

 

 

Classified - Internal use

 

--------------------------------------------------------------------------------


 

ARTICLE I
INTRODUCTION AND PURPOSE

 

1.1.          Purpose.  The purpose of the Coca-Cola Refreshments Executive
Pension Plan (the “Plan”) is to supplement, for a select group of eligible
executives of the Company and Affiliates that have adopted the Plan, the
retirement benefits provided under the Coca-Cola Refreshments USA, Inc.
Employees’ Pension Plan.

 

1.2.          Amendment and Restatement.  The Company hereby amends and restates
the Plan, generally effective January 1, 2011, provided that the restatement is
effective October 2, 2010 with respect to the changes in the Company and
effective December 13, 2010 with respect to the administrative body and
procedures under the Plan.  This Plan is a continuation of the Coca-Cola
Enterprises Inc. Executive Pension Plan, which was maintained by Coca-Cola
Enterprises Inc., the predecessor to the Company.

 

1.3.          Transfer of Certain Liabilities.  Effective October 2, 2010, the
liabilities under the Plan associated with employees of International CCE Inc.
(“International CCE Participants”) on that date were transferred to and assumed
by International CCE Inc. under the Coca-Cola Enterprises, Inc. Executive
Pension Plan established by International CCE Inc., at which time the
International CCE Participants ceased to be Participants in this Plan.

 

ARTICLE II
DEFINITIONS

 

“Affiliates” means all entities treated as a single service recipient or
employer with the Company pursuant to Code section 409A.

 

“Beneficiary” means (i) the beneficiary designated by the Participant in
accordance with the procedures established by the Benefits Committee, (ii) if
the Participant has not designated a beneficiary or such beneficiary is no
longer living, the Participant’s Surviving Spouse, and (iii) if there is no
designated beneficiary or Surviving Spouse, the Participant’s estate.

 

“Benefits Committee” means The Coca-Cola Company Benefits Committee.  Any
actions taken and procedures established by the predecessor committee under this
Plan shall continue in effect unless and until changed by the Benefits
Committee.

 

“Benefit Service” shall have the same meaning as “Benefit Service” under the
Pension Plan and shall be determined in the same manner as under the Pension
Plan, provided, however, that service after 2010 shall be taken into account
without regard to the Pension Plan freeze on Benefit Service as of December 31,
2010.

 

“Cash Balance Account Base Benefit” means the Participant’s Cash Balance Account
under the Pension Plan converted to an immediate single life annuity using the
actuarial factors in the Pension Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Reference to any
section of the Code includes reference to any regulations promulgated
thereunder, and any related administrative guidance, notice, or ruling that
amends or supplements such section.

 

--------------------------------------------------------------------------------


 

“Company” means Coca-Cola Refreshments USA, Inc., a Delaware corporation, or its
successor or successors.

 

“Compensation” means those amounts included in the definition of “Compensation”
under the Pension Plan determined without regard to the limits of Code
Section 401(a)(17), plus any amounts deferred by the Participant under the
Supplemental MESIP and any other nonqualified deferred compensation arrangement
between the Employer and the Participant, provided such amounts shall be
considered only in the year in which they are first deferred and not in any
later year, including the year(s) of receipt.  Compensation shall not include
any amounts paid under a severance plan of the Employer or a severance agreement
with the Employer.

 

“Eligible Employee” means an Employee who is employed in a position classified
as within the Global Leadership, Executive Leadership, Strategic Leadership, or
Business Unit/Functional Leadership band, or in a position otherwise determined
to be eligible for participation by the Benefits Committee.

 

“Employee” means any person who is an employee on the payroll of the Employer
and shall exclude any person not on the payroll of the Employer, such as an
independent contractor or person paid by a temporary staffing or similar agency,
even if a court or administrative agency determines at any time that such an
individual is a common law employee of the Employer.

 

“Employer” means the Company and any Affiliate adopting the Plan with the
consent of the Company.

 

“Final Average Earnings” shall be determined in the same manner as “Final
Average Earnings” under the Pension Plan, provided, however, that Compensation
shall be used in making such determination, Compensation earned in years after
2010 shall be taken into account without regard to the Pension Plan freeze on
Final Average Earnings as of December 31, 2010, and Compensation earned in the
year in which the Participant Separates from Service shall be considered
Compensation earned in a complete calendar year.

 

“Final Average Earnings Base Benefit” means the Final Average Earnings Benefit
the Participant would receive under the Pension Plan excluding any portion of
such benefit attributable to (i) a rollover to the Pension Plan from a defined
contribution plan, (ii) any “add on” benefits relating to certain merged plans
as described in the definition of “Final Average Earnings Benefit” under the
Pension Plan, or (iii) any early retirement supplement paid pursuant to
Article IV.I (or any successor provision) of the Pension Plan, and determined
before any applicable offset to such retirement benefit as described in the
definition of “Final Average Earnings Benefit” under the Pension Plan.

 

“Normal Retirement Age” means age 65.

 

“Participant” means an Eligible Employee who satisfied the requirements for
participation in the Plan.  Any current or former Employee who has an interest
under the Plan shall also be considered a Participant.

 

“Pension Plan” means the Coca-Cola Refreshments Employees’ Pension Plan.

 

2

--------------------------------------------------------------------------------


 

“Plan” means the Coca-Cola Refreshments USA, Inc. Executive Pension Plan.

 

“Plan Year” means the 12-month period beginning each January 1st and ending on
the next December 31st.

 

“Related Company” shall have the same meaning as “Related Company” under the
Pension Plan.

 

“Separation from Service” or “Separates from Service” means a separation from
service, within the meaning of Code section 409A, with the Employer and all
Affiliates, applying the special rules regarding military service and periods of
leave treated as continued employment pursuant to Treas. Reg.
§1.409A-1(h)(1)(i) and using a 50% threshold for the level of service rather
than 20% under Treas. Reg. §1.409A-1(h)(1)(ii).

 

“Social Security Taxable Wage Base” means, with respect to any calendar year,
the contribution and benefit base in effect under Section 230 of the Social
Security Act at the beginning of the calendar year.

 

“Supplemental MESIP” means the Coca-Cola Refreshments USA, Inc. Supplemental
Matched Employee Savings and Investment Plan.

 

“Supplemental Pension Plan” means the Coca-Cola Refreshments Supplemental
Pension Plan.

 

“Surviving Spouse” shall have the same meaning as “Surviving Spouse” under the
Pension Plan.  As under the Pension Plan, references to a “Surviving Spouse” or
“spouse” shall be interpreted to refer to a person of the opposite sex to whom
the Participant is legally married, and references to “married” or “unmarried”
shall be interpreted to refer to a legal marriage to a person of the opposite
sex.

 

“Vesting Service” shall have the same meaning as “Vesting Service” under the
Pension Plan and shall be determined, for purposes of the Plan, in the same
manner as under the Pension Plan.  Notwithstanding the preceding sentence,
“Vesting Service” may also, in the sole discretion of the Benefits Committee,
include periods of service granted under an employment, severance, settlement or
other written agreement between the Participant or a Related Company and the
Employer.

 

ARTICLE III
PARTICIPATION

 

3.1.          Initial Participation.  An Employee shall become a Participant in
the Plan on the later of the date on which he (a) becomes an Eligible Employee
or (b) becomes a participant in the Pension Plan.  Notwithstanding the
foregoing, no Employee whose most recent hire date with the Company or any
Affiliate is after October 1, 2010 shall become a Participant in the Plan.

 

3.2.          Cessation of Participation.  A Participant who ceases to be an
Eligible Employee as a result of a change in his employment classification shall
no longer be a Participant and shall not be entitled to accrue a benefit under
the Plan after the last day of the year in which the change in employment
classification occurs or after such other applicable date

 

3

--------------------------------------------------------------------------------


 

determined by the Benefits Committee.  If such a Participant Separates from
Service with the Employer and all Affiliates before the end of the period
described in the preceding sentence, any benefit calculations under the Plan
shall include Compensation and Benefit Service through the date of such
Separation from Service.

 

A Participant who Separates from Service with the Employer and all Affiliates
after the period described in the first sentence of this Section and who has
become a participant in the Supplemental Pension Plan shall have the benefit
calculated under Article IV as of the date he is no longer a Participant
transferred to the Supplemental Pension Plan.  Such transferred benefit shall
constitute a minimum benefit as provided in Section 4.3 of the Supplemental
Pension Plan.  The transferred benefit shall be calculated based on the
reduction factors provided in this Plan for purposes of determining whether it
exceeds the benefit provided under the generally applicable Supplemental Pension
Plan formula, and if the transferred benefit exceeds such Supplemental Pension
Plan benefit, it shall be converted to a lump sum or installments, as
applicable, using the interest rate and mortality table applicable under this
Plan.

 

A Participant whose benefit liability was transferred by the Company to
International CCE Inc. under the Coca-Cola Enterprises, Inc. Executive Pension
Plan on October 2, 2010 ceased to be a Participant on that day.  For the
avoidance of doubt, the rules set forth in the two preceding paragraphs do not
apply to such a Participant with respect to the transfer of the liability for
his benefit hereunder to International CCE Inc.

 

ARTICLE IV
BENEFITS

 

4.1.          Calculation of Benefit.  A Participant’s benefit under this Plan
shall be calculated in the manner described in this Section 4.1 and paid at the
time and in the form provided in Section 4.2.

 

(a)                      Normal or Late Retirement.  A Participant who Separates
from Service on or after attainment of his Normal Retirement Age shall be
entitled to a benefit calculated based on a life annuity in an amount equal to
the excess, if any, of (1) over (2) below:

 

(1)           A retirement benefit equal to 1.15% percent of the Participant’s
Final Average Earnings plus 0.25% of the Participant’s Final Average Earnings in
excess of the Social Security Taxable Wage Base in effect in the year the
Participant Separates from Service, multiplied by the Participant’s Benefit
Service.

 

(2)           The sum of (A) and (B) below:

 

(A)          The Participant’s Final Average Earnings Base Benefit.

 

(B)           The Participant’s Cash Balance Base Benefit.

 

If a Participant was previously an Employee and accrued a vested benefit under
this Plan during that prior period of employment, then an amount shall be added
to clause (2) above that is equal to such prior period vested Plan benefit
determined in the form of a single life annuity payable at Normal Retirement
Age.

 

4

--------------------------------------------------------------------------------


 

Solely for purposes of this Article IV, “Benefit Service” shall also include, in
calculating the amount under clause (1) and the Final Average Earnings Base
Benefit under clause (2)(A), the number of months of Benefit Service, if any,
expressly provided for under a severance agreement with the Employer or a
severance plan of the Employer, or, if no additional Benefit Service is
expressly provided for under such severance agreement or plan, the number of
full months of the Participant’s compensation that was used to determine the
amount paid to the Participant under such severance agreement or plan.  The
crediting of such additional Benefit Service is contingent on the Participant
signing any release or other agreement required by the Employer before the date
specified by the Employer.

 

If a Participant becomes vested in his benefit under this Plan pursuant to the
provision regarding transfers to a Related Company under Article V, the benefit
calculated under clauses (2)(A) and 2(B) above shall be determined assuming that
the Participant is also vested in his or her Final Average Earnings Base Benefit
and Cash Balance Account Base Benefit; however, amounts paid to the Participant
by the Related Company shall not be included in Compensation.

 

(b)                     Early and Deferred Vested Retirement.  A Participant who
Separates from Service after he is vested pursuant to Article V and before he
attains Normal Retirement Age shall be entitled to a benefit calculated based on
a life annuity equal to the excess, if any, of (1) over (2):

 

(1)           The amount determined under Section 4.1(a)(1), reduced by 1.5% for
each year, up to five years, by which the Participant’s Separation from Service
precedes Normal Retirement Age and by 5% for each year, up to five years, by
which the Participant’s Separation from Service precedes age 60.  The foregoing
reductions shall be applied on a monthly basis.

 

(2)           The sum of (A) and (B) below:

 

(A)                              The Participant’s Final Average Earnings Base
Benefit reduced for commencement before normal retirement age under the Pension
Plan to the later of age 55 or Separation from Service using the early
retirement factors thereunder.

 

(B)                                The Participant’s Cash Balance Account Base
Benefit.

 

(c)                      Death Benefit.

 

(1)           If a Participant dies after becoming vested under Article V but
before Separation from Service, the Participant’s Beneficiary shall be entitled
to a benefit calculated based on the survivor portion of a joint and 50%
survivor annuity based on the amount calculated under Section 4.1(a) or
Section 4.1(b), as applicable, and converted to such form of payment applying
the actuarial factors specified in the Pension Plan.  If the Participant’s
Beneficiary is not a person (e.g., the Participant’s estate), the death benefit
shall be calculated based on the assumption that the Beneficiary is the same age
as the Participant.

 

5

--------------------------------------------------------------------------------


 

(2)           If a Participant dies after Separation from Service with the
Employer and all Affiliates but before payment is made or commences under
Section 4.2, or after commencement of installment payments under Section 4.2,
the Participant’s Beneficiary shall receive a lump-sum payment upon the
Participant’s death equal to the lump-sum payment that was scheduled to be made
to the Participant or the present value of the remaining installments that were
scheduled to be made to the Participant.

 

(d)                     Limitation.  The total of the benefits payable under the
Plan, the Final Average Earnings Base Benefit and the Cash Balance Account Base
Benefit shall not exceed the lump-sum value of three times the applicable limit
under Code section 415 as in effect on the date benefit payments commence.  The
benefits under this Plan shall be reduced to the extent necessary to satisfy
this Section 4.1(d).

 

4.2.          Commencement and Form of Benefit Payment.  The benefit calculated
under Section 4.1 shall be paid at the time and in the form specified in this
Section 4.2.

 

(a)                      Commencement.  Payments under this Plan shall be made
or shall commence upon the first day of the month following the earlier of
(i) the Participant’s Separation from Service with the Employer and all
Affiliates or (ii) the Participant’s death.

 

Notwithstanding the foregoing, in the case of a Participant who was not an
Employee on December 31, 2008 and whose benefits under this Plan had not
commenced on or before such date, payments were made or commenced between
January 1, 2009 and March 31, 2009, provided, however, that with respect to a
Participant who was offered and made an election in 2008 for payment to be made
between January 1 and March 31 of the year following the year in which the
Participant reaches age 55, payments shall commence at such time.

 

Further notwithstanding the foregoing, any payment on account of a Separation
from Service that would otherwise be made to a Participant who is a “specified
employee” within the meaning of Code section 409A, using the methodology
established by the Company and The Coca-Cola Company for determining specified
employees, during the six-month period following the Participant’s Separation
from Service shall not be made during such six-month period, and shall instead
be made at the end of such six-month period.  Any payments that are not
scheduled to be made during such six-month period shall be made at the time
originally scheduled.

 

(b)                     Form upon Separation from Service.  In the event of a
Participant’s Separation from Service, the Participant’s benefit shall be paid
in the form described in this Section 4.2(b).

 

(1)           Except as otherwise provided in Section 4.2(b)(2), the
Participant’s benefit shall be paid in the form of a lump sum or ten equal
annual installments depending on the lump-sum value of his benefit.  The
lump-sum value of a Participant’s benefit shall be determined as of his
commencement date based on the Participant’s benefit calculated under
Section 4.1(a) or (b), as applicable, converted into an actuarially equivalent
lump sum.  If the lump-sum value is less than $250,000, the benefit shall be
paid in

6

--------------------------------------------------------------------------------


 

the form of a single lump-sum payment.  If the lump-sum value is equal to or
greater than $250,000, the benefit shall be paid in ten equal annual
installments.  The first such installment shall be made upon the Participant’s
commencement date under Section 4.2(a), and each succeeding installment shall be
made on July 1 of each calendar year following the year of the Participant’s
Separation from Service (accordingly, if the six-month delay described in
Section 4.2(a) applies, two payments could be made in the year following the
year of the Participant’s Separation from Service).  For purposes of Code
section 409A, payments made in the form of installments shall be treated as a
single payment made on the date of the first installment payment.

 

(2)           In the case of a Participant who elected during 2008 in the manner
permitted by the predecessor to the Benefits Committee to have his benefit paid
in a lump sum regardless of the lump-sum value of the benefit, the benefit was
paid in a lump sum, determined as described in Section 4.2(b)(1).

 

(c)                      Form upon Death.  In the event of a Participant’s
death, any benefit payable under Section 4.1(c)(1) shall be paid in the form of
an actuarially equivalent lump sum, and any benefit payable under
Section 4.1(c)(2) shall be paid in a lump sum as described in such Section.

 

(d)                     Benefit Calculations.  The actuarially equivalent lump
sum described in this Section 4.2 shall be determined on the basis of the
interest rate for 10-Year Treasury notes for September of the year preceding the
year of payment, and the Code section 417(e)(3) “applicable mortality table.” 
The ten equal annual installments payable under this Section 4.2 shall be
determined based on the lump-sum value with a reasonable interest adjustment to
account for the longer payment period as determined by the Benefits Committee. 
In the event that an installment or lump-sum payment is delayed for six months
pursuant to Section 4.2(a) or is not paid immediately following the applicable
event described in Section 4.2(a), the delayed payment shall be credited with
reasonable interest, as determined by the Benefits Committee, to reflect the
delay in payment.  The lump-sum present value of remaining installments payable
as a death benefit under Section 4.1(c)(2) will be calculated on the basis of
actuarial assumptions determined in the discretion of the Benefits Committee.

 

4.3.          Minimum Benefit for Former Participants in Supplemental Pension
Plan.  A Participant who participated in the Supplemental Pension Plan and
transferred his benefit thereunder to the Plan pursuant to Section 3.2 of the
Supplemental Pension Plan as a result of becoming eligible to participate in the
Plan shall be entitled to a minimum benefit under this Plan equal to such
Participant’s benefit calculated under Section 4.1 of the Supplemental Pension
Plan as of the date he ceased to be an eligible employee thereunder.  The
transferred benefit shall be calculated based on the reduction factors provided
in the Supplemental Pension Plan for purposes of determining whether it exceeds
the benefit provided under the generally applicable Plan formula, and if the
transferred benefit exceeds such Plan benefit, it shall be converted to a lump
sum or installments, as applicable, using the interest rate and mortality table
applicable under the Supplemental Pension Plan.

 

7

--------------------------------------------------------------------------------


 

4.4.          Benefit Accrual and Payment Following Separation from Service. 
After a Participant has Separated from Service with the Employer and all
Affiliates, the Participant shall not accrue any additional benefits under this
Plan, regardless of whether the Participant receives ongoing severance payments
or transfers to a Related Company.  Furthermore, the Participant’s rehire by the
Employer or an Affiliate shall not affect the time or form of payment of the
Participant’s benefit payable under the Plan with respect to any prior period of
employment.

 

ARTICLE V
VESTING

 

A Participant shall be fully vested in his or her benefit if the Participant has
at least five years of Vesting Service.  If the Participant Separates from
Service with the Employer and all Affiliates before reaching five years of
Vesting Service, the Participant shall forfeit all benefits under this Plan. 
Notwithstanding the foregoing, a Participant shall be fully vested upon a
transfer agreed to by the Employer to a Related Company if such Related Company
has been identified by the Benefits Committee as eligible for this special rule.

 

ARTICLE VI
PLAN ADMINISTRATION

 

6.1.          Plan Administration.  The Plan shall be administered by the
Benefits Committee.  All elections, designations and notices under the Plan
shall be made at such times and in such manner as determined by the Benefits
Committee.

 

The Benefits Committee shall consist of not fewer than five members, who may or
may not be officers or employees of the Company or an Affiliate.  Each Benefits
Committee member shall be appointed by and serve at the pleasure of The
Coca-Cola Company’s Vice President of Human Resources or his or her designee
(VPHR).  The VPHR shall have the right to remove any member of the Benefits
Committee at any time.  A member may resign at any time by written resignation
to the VPHR.  If a vacancy in the Benefits Committee should occur, a successor
may be appointed by the VPHR.

 

6.2.          Benefits Committee Action.  Action of the Benefits Committee may
be taken with or without a meeting of its members, provided, however, that any
action shall be taken only upon the vote or other affirmative expression of a
majority of committee members qualified to vote with respect to such action.  If
a member of the Benefits Committee is a Participant, he shall not participate in
any decision that solely affects his own benefits under the Plan.

 

6.3.          Rights and Duties.  The Benefits Committee shall administer the
Plan and shall have all powers and discretion necessary to accomplish that
purpose, including, but not limited to, the following:

 

(a)                      to construe, interpret, and administer the terms and
intent of the Plan with its decisions to be final and binding on all parties;

 

(b)                     to make all determinations required by the Plan, and to
maintain all necessary records of the Plan;

 

8

--------------------------------------------------------------------------------


 

(c)                      to compute and certify to the Company the amount of
benefits payable to Participants or Beneficiaries, and to determine the time and
manner in which such benefits are to be paid; and

 

(d)                     to designate a subcommittee, individual, or individuals
to exercise any authority of the Benefits Committee under this Plan.

 

6.4.          Compensation, Indemnity, and Liability.  The Benefits Committee
shall serve as such without bond and without compensation for services
hereunder.  All expenses of the Plan and the Benefits Committee shall be paid by
the Employer.  No member of the Benefits Committee shall be liable for any act
or omission of any other member or any act or omission on his own part, except
his own willful misconduct.  The Employer shall indemnify and hold harmless each
member of the Benefits Committee against any and all expenses and liabilities,
including reasonable legal fees and expenses arising out of his membership on
the Benefits Committee, except for expenses or liabilities arising out of his
own willful misconduct.

 

6.5.          Taxes.  If all or any portion of a Participant’s or Beneficiary’s
benefit under this Plan shall become subject to any income, employment, estate,
inheritance, or other tax that the Employer shall be required to pay or
withhold, the Employer shall have the full power and authority to withhold and
pay such tax out of any monies or other property credited to such Participant or
Beneficiary at the time the benefits under this Plan are distributable.

 

ARTICLE VII
CLAIMS PROCEDURE

 

Claims for benefits and appeals of claim determinations under the Plan shall be
processed in the manner set forth under the claims and appeals procedures set
forth in the Pension Plan.

 

An interested party who disagrees with the Benefits Committee’s determination of
his or her right to Plan benefits or other Plan matters must submit a written
claim and exhaust this claim procedure before legal recourse of any type is
sought.  Any claim must be brought within one year after (a) in the case of any
lump-sum payment, the date on which the payment was made; (b) in the case of an
installment payment, the date of the first payment in the series of payments; or
(c) for all other claims, the date on which the action complained of occurred. 
Any suit must be brought within one year after the date the Benefits Committee
has made a final denial (or deemed denial) of a claim for benefits. 
Notwithstanding any other provision herein, any suit for a benefit must be
brought within two years after (a) in the case of any lump-sum payment, the date
on which the payment was made; (b) in the case of an installment payment, the
date of the first payment in the series of payments; or (c) for all other
claims, the date on which the action complained of occurred. No claimant may
file suit for a benefit until exhausting the claim review procedure described
herein.

 

Any payment to a Participant or Beneficiary, or to his or her legal
representative or heirs at law, all in accordance with the provisions of the
Plan, shall to the extent thereof be in full satisfaction of all claims
hereunder against the Benefits Committee and the Company, either of whom may
require such Participant or Beneficiary, legal representative, or heirs at law,
as a condition to such payment, to execute a receipt and release therefore in
such form as shall be

 

9

--------------------------------------------------------------------------------


 

determined by the Benefits Committee or the Company, as the case may be.  The
required execution of any such release shall not affect the timing of payment
pursuant to Article IV.

 

ARTICLE VIII
AMENDMENT AND TERMINATION

 

8.1.          Amendment.  The Company or Benefits Committee shall each have the
right to amend the Plan in whole or in part at any time, provided, however, that
no amendment shall reduce the benefits accrued on behalf of any Participant as
of the effective date of such amendment. Any amendment shall be in writing and
executed by a duly authorized officer of the Company or a member of the Benefits
Committee.

 

8.2.          Termination of the Plan.  The Company reserves the right to
discontinue and terminate the Plan at any time, in whole or in part, in
accordance with and subject to Code section 409A.  In the event of termination
of the Plan, the benefits accrued under the Plan on behalf of any Participant,
as of the effective date of such termination, shall not be reduced and shall be
distributed at a time and in the manner determined by the Benefits Committee,
subject to the limitations of Code section 409A.

 

ARTICLE IX
MISCELLANEOUS

 

9.1.          Limitation on Participant’s Rights.  Participation in this Plan
shall not give any Participant the right to be retained in the Employer’s employ
or any rights or interest in this Plan or any assets of the Employer other than
as herein provided.  The Employer reserves the right to terminate the employment
of any Participant without any liability for any claim against the Employer
under this Plan, except to the extent provided herein.

 

9.2.          Benefits Unfunded.  The benefits provided by this Plan shall be
unfunded.  All amounts payable under the Plan to Participants or Beneficiaries
shall be paid from the general assets of the Employer, and nothing contained
herein shall require the Employer to set aside or hold in trust any amounts or
assets for the purpose of paying benefits.  Any funds of the Employer available
to pay benefits under the Plan shall be subject to the claims of general
creditors of the Employer and may be used for any purpose by the Employer. 
Participants and Beneficiaries shall have the status of general unsecured
creditors of the Employer with respect to their benefits under the Plan or any
other obligation of the Employer to pay benefits pursuant hereto.

 

Notwithstanding the preceding paragraph, the Employer may at any time transfer
assets to a trust for purposes of paying all or any part of its obligations
under this Plan. To the extent that assets are held in a trust when a
Participant’s benefits under the Plan become payable, the Benefits Committee may
direct the trustee to pay such benefits to the Participant from the assets of
the trust.

 

9.3.          Other Plans.  This Plan shall not affect the right of any Eligible
Employee or Participant to participate in and receive benefits under any
employee benefit plans that are maintained by the Employer, unless the terms of
such other employee benefit plan or plans specifically provide otherwise.

 

10

--------------------------------------------------------------------------------


 

9.4.          Governing Law.  This Plan shall be construed, administered, and
governed in all respects in accordance with applicable federal law and, to the
extent not preempted by federal law, in accordance with the laws of the State of
Georgia, without regard to the conflict of laws principles thereunder.  If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions shall continue to be
fully effective.

 

9.5.          Section 409A Compliance.  This Plan is intended to comply with
Code section 409A, and shall be interpreted and operated in accordance with such
intent.  Nothing in the Plan shall provide a basis for any person to take action
against the Employer based on matters covered by Code section 409A, including
the tax treatment of amounts accrued under the Plan, and the Employer shall not
under any circumstances have any liability to any Participant or Beneficiary for
any taxes, penalties, or interest due on amounts paid or payable under the Plan,
including taxes, penalties, or interest imposed under Code section 409A.

 

9.6.          Gender, Number, and Headings.  In this Plan, whenever the context
so indicates, the singular or plural number and the masculine, feminine, or
neuter gender shall be deemed to include the other.  Headings and subheadings in
this Plan are inserted for convenience of reference only and are not considered
in the construction of the provisions hereof.

 

9.7.          Successors and Assigns; Nonalienation of Benefits.  This Plan
shall inure to the benefit of and be binding upon the parties hereto and their
successors and assigns, provided, however, that the benefits of a Participant
hereunder shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution or
levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to any benefits payable hereunder shall be void,
including, without limitation, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement.

 

IN WITNESS WHEREOF, the Committee has caused this Plan to be executed by its
duly authorized member this 13th day of December, 2010.

 

 

THE COCA-COLA COMPANY

 

BENEFITS COMMITTEE

 

 

 

 

 

 

 

By:

/s/ Susan M. Fleming

 

 

 

 

 

 

 

Title:

Committee Chair

 

11

--------------------------------------------------------------------------------
